                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK


JEFFREY WORTH AND ROBERT BURNS,                No. 16-cv-00498-MDG
on behalf of themselves and others similarly
situated,                                      DECLARATION OF
                                               STEVEN A. SKALET ON BEHALF OF
                     Plaintiffs,               MEHRI & SKALET PLLC IN SUPPORT
                                               OF MOTION FOR FINAL APPROVAL
       v.                                      OF CLASS ACTION SETTLEMENT
                                               AND MOTION FOR PAYMENT OF
CVS PHARMACY, INC.,                            CLASS COUNSEL FEES, EXPENSES
                                               AND PAYMENT OF INCENTIVE
                     Defendant.                AWARD TO THE CLASS
                                               REPRESENTATIVES
  I, Steven A. Skalet, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

        1.      I am a founder and principal of Mehri & Skalet, PLLC, (“M&S”), a leading

 national law firm that specializes in complex and class action litigation on behalf of plaintiffs

 in federal and state courts. I am competent, over the age of majority, and except as otherwise

 noted this declaration is based on my personal knowledge.

        2.      M&S and the undersigned have been lead or co-lead counsel in many successful

 consumer, employment and civil rights case at both the state and federal level. I graduated from

 the University of Pennsylvania School of Law in 1971 and have been in practice as an active

 attorney and litigator for over 45 years. Most of M&S’s work on the case was performed by

 Craig L. Briskin and me. Mr. Briskin graduated from Harvard Law School in 1998 and is also

 an experienced class action and consumer attorney who has been lead or co-lead counsel in

 numerous state and federal cases.

        3.      More information about M&S and the attorneys who worked on the case were

 submitted in connection with Plaintiffs’ Motion for Preliminary Approval and can also be found

 at FindJustice.com.

        4.      I submit this declaration in support of the motion by Jeffrey Worth and Robert

Burns for Final Approval of the Class Action Settlement and the accompanying motion for

payment of Class Counsel fees and expenses as well as incentive awards. Based on my experience

and knowledge of this case it is my opinion that the proposed settlement is fair and reasonable and

in the best interest of the Plaintiff Class.

        5.      The companion Declaration of Michael Reese sets forth the history of the litigation

and describes the representation.

        6.      M&S has accrued $17,764.41 in expenses to date, of which $1,209.50 is for
electronic research. M&S’s Lodestar for time spent on the case to date at its current rates is

$649,562.00.    M&S’s rates are consistent with rates charged by comparable attorneys doing

similarly complex work in Washington D.C. and are consistent with Adjusted Laffey rates that

have been frequently approved by federal courts for District of Columbia attorneys.

       7.      I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge, information and belief.


       Dated: September 5, 2019              Mehri & Skalet, PLLC

                                             /s/ Steven A. Skalet
                                             Steven A. Skalet
                                             1250 Connecticut Ave. NW, Suite 300
                                             Washington, D.C. 20036
                                             Telephone: (202) 822-5100
                                             Email: sskalet@findjustice.com
